Citation Nr: 0929691	
Decision Date: 08/07/09    Archive Date: 08/14/09

DOCKET NO.  00-19 188	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an effective date earlier than June 9, 
1999, for service connection for recurrent subluxation of the 
right knee.  

2.  Entitlement to an effective date earlier than June 9, 
1999, for service connection for chronic right knee strain 
with early degenerative joint disease.  

3.  Entitlement to an effective date earlier than June 9, 
1999, for service connection for recurrent subluxation of the 
left knee.  

4.  Entitlement to an effective date earlier than June 9, 
1999, for service connection for left knee strain with early 
degenerative arthritis and patellofemoral syndrome.  

5.  Entitlement to an initial rating greater than 30 percent 
for recurrent subluxation of the right knee.  

6.  Entitlement to an initial rating greater than 30 percent 
for recurrent subluxation of the left knee.  

7.  Entitlement to an initial rating greater than 10 percent 
for chronic right knee strain with early degenerative joint 
disease.  

8.  Entitlement to an initial rating greater than 10 percent 
for left knee strain with early degenerative arthritis and 
patellofemoral syndrome.  


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The Veteran served on active duty from January 1974 to August 
1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in St. Petersburg, Florida.  

Following an October 2003 remand, the Board denied the 
Veteran's claims in an August 2005 decision.  The Veteran 
appealed that decision to the United States Court of Appeals 
for Veterans Claims (Court), and, in September 2006, the 
Veteran, through his representative, and the Secretary of 
Veterans Appeals (Secretary) filed a Joint Motion to 
partially vacate and remand the Board's decision.  That 
motion was granted in a September 2006 Court Order.  

In the August 2005 decision, the Board also granted a 
separate 10 percent evaluation for a left knee disorder on 
the basis of extension limited to 10 degrees.  In the Joint 
Motion, however, the Veteran's representative and the 
Secretary emphasized that that determination was not among 
the matters addressed in their appeal, and it will not be 
further considered in this Board action.  

The Board remanded the case in March 2007 for further 
procedural and evidentiary development.  That development has 
been completed and the case is again before the Board for 
final appellate consideration.  



FINDINGS OF FACT

1.  The greater weight of the evidence shows that the Veteran 
first filed a claim for service connection for his bilateral 
knee disabilities on June 9, 1999.  

2.  Recurrent subluxation of the Veteran's right knee has 
produced severe impairment throughout the appeal period.  

3.  The demonstrated impairment due to recurrent subluxation 
of the Veteran's right knee does not present an exceptional 
or unusual disability picture such that the schedular 
evaluations are inadequate.  

4.  Recurrent subluxation of the Veteran's left knee has 
produced severe impairment throughout the appeal period.  



5.  Impairment due to recurrent subluxation of the Veteran's 
left knee does not present an exceptional or unusual 
disability picture such that the schedular evaluations are 
inadequate.  

6.  The greater weight of the evidence shows that flexion of 
the right knee has been limited to no less than 90 degrees at 
any time during the appeal period, even considering 
limitation due to pain.  

7.  The greater weight of the evidence shows that flexion of 
the left knee has been limited to no less than 80 degrees at 
any time during the appeal period, even considering 
limitation due to pain.  

8.  No examiner has reported any additional functional 
limitation due to pain, weakness, fatigability, or 
incoordination on repeated use of either of the Veteran's 
knees.  

9.  Impairment due to limitation of flexion of the Veteran's 
right knee does not present an exceptional or unusual 
disability picture such that the schedular evaluations are 
inadequate.  

10.  Impairment due to limitation of flexion of the Veteran's 
left knee does not present an exceptional or unusual 
disability picture such that the schedular evaluations are 
inadequate.  

11.  The Veteran's reports of the degree of increased 
limitation of flexion of his knees during flares are not 
credible.  



CONCLUSIONS OF LAW

1.  The criteria are not met for an effective date earlier 
than June 9, 1999, for service connection for recurrent 
subluxation of the right knee.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).  

2.  The criteria are not met for an effective date earlier 
than June 9, 1999, for service connection for chronic right 
knee strain with early degenerative joint disease.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).  

3.  The criteria are not met for an effective date earlier 
than June 9, 1999, for service connection for recurrent 
subluxation of the left knee.  38 U.S.C.A. §§ 5107, 5110 
(West 2002); 38 C.F.R. § 3.400 (2008).  

4.  The criteria are not met for an effective date earlier 
than June 9, 1999, for service connection for chronic left 
knee strain with early degenerative joint disease.  
38 U.S.C.A. §§ 5107, 5110 (West 2002); 38 C.F.R. § 3.400 
(2008).  

5.  The criteria are not met for an initial rating greater 
than 30 percent for recurrent subluxation of the right knee.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5257 
(2008).  

6.  The criteria are not met for an initial rating greater 
than 30 percent for recurrent subluxation of the left knee.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.10, 4.40, 4.45, 4.59, and 4.71a, Code 5257 
(2008).  

7.  The criteria are not met for an initial rating greater 
than 10 percent for chronic right knee strain with early 
degenerative joint disease.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.40, 4.45, 4.59, 
and 4.71a, Code 5260 (2008).  

8.  The criteria are not met for an initial rating greater 
than 10 percent for left knee strain with early degenerative 
arthritis and patellofemoral syndrome.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.10, 4.40, 
4.45, 4.59, and 4.71a, Code 5260 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Analysis

Earlier effective dates

The Veteran contends that an effective date prior to June 9, 
1999, is warranted for the grant of service connection for 
each of his bilateral knee disabilities.  The law provides 
that the effective date for an award of service connection 
shall be the date of receipt of the claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2).  

The date of receipt of a claim is the date on which a claim, 
information, or evidence is received by VA.  38 C.F.R. § 
3.1(r) (2008).  "Claim" is defined broadly to include a 
formal or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  See 38 C.F.R. § 3.1(p); Brannon v. 
West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 
3 Vet. App. 196, 199 (1992).  Any communication indicating 
intent to apply for a benefit under the laws administered by 
the VA may be considered an informal claim provided it 
identifies, but not necessarily with specificity, the benefit 
sought.  See 38 C.F.R. § 3.155(a) (2008).  

The Veteran asserts in his testimony and written statements 
that the proper effective date should be prior to June 9, 
1999.  He testified before the undersigned Judge that he 
originally applied for VA compensation for his knees in 
September 1979 in Coral Gables, Florida.  He stated that VA 
told him that he was missing in action, that VA had no 
records of him, and that he should correct this problem with 
the Department of Defense.  The Veteran further asserted that 
the last four digits of his Social Security number listed by 
VA were incorrect and this was why VA did not have him listed 
as a veteran.  He testified that VA requested verification of 
his DD Form 214 at that time and that he also applied, and 
was accepted for, educational benefits from VA.  

In support of his claim, the Veteran submitted two written 
statements from laypersons H.G. and the Veteran's ex-wife.  
Both indicated that the Veteran filed for VA claims in 1979.  
The Veteran's ex-wife further noted that he again contacted 
VA about receiving compensation in 1984.  

Upon review, there is no written communication in the record 
between the Veteran and VA demonstrating in any way that he 
applied for compensation benefits for his knees prior to June 
9, 1999.  All the records received by VA pertaining to the 
Veteran's bilateral knee problems were received on or after 
June 9, 1999, the date he filed his claim for service 
connection. 

The Joint Motion noted that the Veteran's claims file was 
"rebuilt" in 1999 and contained no records or information 
prior to receipt of his June 1999 claim for VA disability 
compensation benefits.  It was also noted that the Veteran 
testified at his Board hearing that he had applied for and 
had been granted VA education benefits in 1979.  The Joint 
Motion indicated that VA had not complied with its duty to 
assist the Veteran by attempting to locate or account for his 
VA education benefits file or electronic record of any such 
prior claims.  

In May 2007, the RO issued a Memorandum stating that all 
efforts to locate the Veteran's Education File and all 
information regarding education benefits had been exhausted, 
and that any further attempt to obtain such records was 
futile.  Accordingly, no education file or education benefits 
records for the Veteran are available.  

Significantly, however, in his VA Application for 
Compensation form, received June 9, 1999, the Veteran 
specifically checked "none" when asked if he had previously 
filed a claim for any benefit with VA.  The assertions made 
by the Veteran, and the supporting lay statements to the 
effect that he applied for VA compensation benefits prior to 
June 9, 1999, are contradicted by his own original 
application for compensation received June 9, 1999.  The 
Board gives great weight to that fact.  

Considering all of the above evidence, the Board finds that 
the preponderance of that evidence weighs against a finding 
that the Veteran submitted a claim for service connection for 
a knee disability at any time prior to June 9, 1999.  The 
lack of written evidence of any application for VA 
compensation benefits prior to June 9, 1999, coupled with the 
Veteran's own statements made in the June 9, 1999, VA 
Application for Compensation form, outweigh his later 
statements and the lay statements on his behalf.  
Accordingly, the Board finds that the Veteran did not file, 
or indicate an intent to file, a claim for service connection 
for his knee disabilities prior to June 9, 1999.  

Because no claim for service connection was received prior to 
June 9, 1999, applicable law mandates that the effective date 
for the award of service connection for each of the Veteran's 
four separately rated knee disabilities cannot be earlier 
than June 9, 1999.  See 38 U.S.C.A. § 5110(a); 38 C.F.R. § 
3.400.  Therefore, because the RO has assigned June 9, 1999, 
as the effective date for the award of service connection for 
each of the Veteran's knees disabilities, the claims for an 
earlier effective date must be denied.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the Veteran's 
claim, that doctrine is not applicable in the current appeal.  
38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1991); Alemany v. Brown, 9 Vet. App. 518, 519 (1996).  

Greater ratings

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. §§ 4.1, 4.2, 4.10.  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589, 594 (1991).  However, the Board 
acknowledges that a claimant may experience multiple distinct 
degrees of disability that might result in different levels 
of compensation from the time the claim was filed until a 
final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007); see also Fenderson v. West, 12 Vet. App. 119 (1999).  
The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods.  

Arthritis is rated on the basis of the extent of limitation 
of motion it causes.  Codes 5003 and 5010.  

Limitation of flexion of the leg to 60 degrees warrants a 
0 percent evaluation.  A 10 percent rating requires that 
flexion be limited to 45 degrees.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  A 30 percent 
evaluation requires that flexion be limited to 15 degrees.  
Code 5260.

Other impairment of the knee, with recurrent subluxation or 
lateral instability, warrants a 20 percent rating if the 
impairment is moderate and a 10 percent evaluation if the 
impairment is slight.  Code 5257.  

In evaluating the Veteran's claims, the Board must consider 
whether a higher disability evaluation is warranted on the 
basis of functional loss due to weakness, fatigability, 
incoordination, or pain on movement of a joint under 38 
C.F.R. §§ 4.40, 4.45, and 4.59; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Regarding the joints, 
factors to be evaluated include more movement than normal, 
weakened movement, excess fatigability, incoordination, and 
pain on movement.  38 C.F.R. § 4.45(f).  The intent of the 
schedule is to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59.  

Upon review, private medical records show that the Veteran 
had right knee surgery in 1983 and was diagnosed with 
degenerative joint disease of both knees in December 1995 and 
again in March 1997.  The examiner in March 1997 indicated 
that the Veteran was complaining of severe continuous pain in 
both knees.  On examination in March 1997, there was marked 
tenderness of both patellae and marked medial joint line 
tenderness, with mild effusions.  Range of motion of both 
knees was described as "good."  The Veteran received a 
steroid injection into each knee.  

A VA examination report dated in April 2000 indicated that 
the Veteran had prior knee surgery, most recently right knee 
surgery in 1983 to remove or shave part of his patella.  
Range of motion testing of the right knee showed flexion to 
110 degrees with mild discomfort.  An X-ray report dated in 
April 2000 noted normal knees.  

At the time of a VA compensation examination in February 
2001, the Veteran reported complaints of left knee pain along 
the medial joint line, and frequent complaints of stiffness 
and popping, especially increased during physical activities 
such as walking up and down stairs or prolonged standing or 
sitting.  He also reported occasional swelling, although no 
swelling was noted on examination.  On range of motion 
testing of the left knee, the Veteran was able to voluntarily 
flex the knee to 120 degrees, at which point he complained of 
discomfort along the medial joint line.  The Veteran reported 
a 30 percent reduction in range of flexion during a flare-up, 
which he stated occurred 3 times a week.  

For the right knee, the Veteran reported discomfort with 
prolonged standing and sitting.  He also indicated that his 
right and left knee conditions were equally severe and both 
caused a degree of daily discomfort.  Range of motion of the 
right knee showed flexion to 115 degrees.  The Veteran 
indicated a 30 percent reduction in range of flexion during a 
flare-up.

MRIs of both knees in June 2001 showed a minute amount of 
effusion and moderate thinning of the tibial cartilage 
consistent with early degenerative joint disease.  

The next range of motion testing in the record is from an 
August 2004 VA examination report.  The examiner indicated 
that the Veteran complained of pain in both of his knees at 
about the same level, and that the pain was constant.  He 
reported that he had flare-ups with wet weather and estimated 
a change in range of movement with flare-up to 25 percent.  
The examiner reported that the Veteran performed range of 
motion testing while leaning on two chairs and while 
expressing a lot of discomfort and pain during the testing.  
Flexion of the left knee was possible to 80 degrees and to 90 
degrees for the right knee.  The examiner noted crepitation 
during range of movement testing.  The examiner explicitly 
wrote that there was no additional range of motion loss due 
to pain, fatigue, weakness, or lack of endurance following 
repetitive use.  

The Veteran was seen in the VA orthopedic clinic in September 
2004 complaining of pain in both knees.  He indicated that 
his knees ached all the time, worse toward the end of the 
day.  He stated that he had to wear knee braces to get about.  
On examination, there was no effusion in either knee, but the 
examiner noted that the Veteran was very tender about both 
patellae.  There was a positive apprehension sign 
bilaterally, as well as a tendency to subluxate both patellae 
on both flexion and extension.  But there was no instability 
or positive anterior or posterior drawer.  The examiner 
stated that tracking problems were the main problem with the 
Veteran's knees.  

Another VA orthopedic compensation examination was conducted 
in November 2007.  The Veteran indicated that he had chronic 
bilateral knee pain that he rated 8 to 10 on a scale of 0-10.  
He stated he would take naproxen once a day and oxycodone at 
least twice a day for his symptoms.  He reported that he 
would have flare-ups of increased pain in his knees with 
temperature or weather changes.  Further, his range of motion 
would change from 15 percent to zero percent - in other 
words, during a flare-up he would be unable to move his 
knees.  He also indicated that his knees tended to lock up at 
times.  The Veteran stated that he would wear braces on his 
knees when he could get them on under his pants, although he 
was not wearing them on the day of the examination; he did 
not use a cane.  He indicated that sometimes he could go up 
and down steps; he could not run and could not stand more 
than 10 minutes at a time or walk 50 feet without having to 
stop and rest.  He could not squat and could rarely kneel.  
Repetitive use of his knees in a warm temperature, as in a 
pool, seemed to help his symptoms.  Examination of the right 
knee showed no swelling or redness.  There was tenderness to 
palpation over the medial joint line.  The examiner noted 
that the Veteran would have frequent spasms and would jerk 
his knees.  No instability of the right knee was detected; 
there was moderate crepitus.  Flexion of the right knee 
produced pain at 95 degrees, but he was able to flex it 
further to 105 degrees.  Three repetitions produced no 
additional loss of range of motion.  Examination of the left 
knee produced similar results: flexion produced pain at 85 
degrees, with further flexion possible to 115 degrees.  
Again, repetitive movement produced no additional loss of 
range of motion due to pain, fatigue, weakness, or 
incoordination.  The examiner commented that the Veteran's 
symptoms were out of proportion to the noted physical 
findings.  

Finally, one more VA compensation examination was conducted 
in February 2009, in particular to obtain a medical opinion 
as to whether the Veteran would experience effective 
ankylosis of his knees during flare-ups.  The Veteran 
reported having bilateral knee pain that he described as 
throbbing and regularly 6/10 on the pain scale.  He also 
reported occasional thigh and calf muscle spasms and swelling 
of his knees.  He indicated he could walk 250 feet or stand 
for two hours before having to rest, although taking just two 
steps on an incline produced additional pain.  The Veteran 
stated he wore braces on his knees approximately two days a 
week, and sometimes used a cane or walker.  He reported that 
he took tramadol daily for discomfort.  He also indicated 
that he would have flares approximately three times a week, 
caused by the weather becoming too cold, standing too long, 
climbing more than two stairs at a time, or squatting.  The 
Veteran noted that the flares would be improved by heat 
alternating with cold, using an electric blanket, and taking 
tramadol and oxycodone with Tylenol, as well as lying on a 
bed.  The flares would reportedly last approximately three 
hours, with 10/10 pain.  In addition, he would have muscle 
spasms and subjective weakness in the knee areas with the 
flares.  Further, with the flares, he would not be able to 
flex his knees beyond 20 degrees, with severe pain.  The 
Veteran stated that, if that happened away from his house, he 
would have to call his wife or friends to carry him home and 
place him in bed.  The examiner noted that he walked to the 
examination room without any cane or assistive device or 
braces, and had a good pace to his walk, although he did 
favor his right leg "extremely slightly."  

On examination, the right knee appeared normal, without 
effusion.  The patellar area was slightly tender on lateral 
movement.  The joint line was nontender and there was no 
laxity.  Flexion was accomplished to 100 degrees, with pain 
beginning at 90 degrees.  There was some movement of the 
patella laterally, which also caused some discomfort.  There 
was mild crepitance on range of motion of the patella.  There 
was no additional weakness, fatigability, incoordination, 
additional restriction of motion, or functional impairment 
against resistance three times.  Examination of the left knee 
showed normal appearance.  There was no tenderness to 
palpation and no laxity.  Flexion was possible to 115 
degrees, with "light tenderness" beginning at 90 degrees.  
There was no additional weakness, fatigability, 
incoordination, additional restriction of motion, or 
functional impairment against resistance three times.  The 
Veteran indicated that the discomfort he experienced in his 
knees during testing was glove-like around the patellae.  The 
examiner reported that no ankylosis was found in either knee.  
He also noted that the Veteran did not have a flare during 
the examination, so no evaluation during a flare could be 
performed.  Finally, the examiner commented that he did not 
observe any inappropriate behavior and the Veteran's symptoms 
did not appear out of proportion to the physical findings.  

VA clinic records dated from September 2004 through May 2008 
and the records of several private hospitalizations in 2007 
are silent for any knee complaints or pertinent clinical 
findings regarding the Veteran's knees.  

Evaluating the knee disabilities based on subluxation first, 
the Board observes that no examiner prior to the September 
2004 examination had reported any subluxation.  That examiner 
noted that the right patella "tends to deviate a bit 
laterally," and that tracking problems were the Veteran's 
main problems with his knees.  Significantly, no subsequent 
examiner has reported any such subluxation or tracking 
problems.  As set forth above, a 30 percent rating is to be 
assigned for severe impairment due to subluxation or lateral 
instability.  Further, a 30 percent rating is the maximum 
allowed under Code 5257.  Moreover, a 30 percent rating has 
been in effect for subluxation of each knee throughout the 
appeal period.  Therefore, no higher schedular rating may be 
assigned on that basis.  

However, the regulations also provide for assignment of an 
extraschedular rating in cases where the record shows that a 
disability has caused marked interference with employment 
beyond that contemplated by the rating schedule, necessitated 
frequent periods of hospitalization, or otherwise rendered 
impractical the application of the regular schedular 
standards utilized to evaluate the severity of the 
disability.  38 C.F.R. § 3.321(b)(1).  

The record shows that the Veteran has been determined to be 
totally disabled by the Social Security Administration (SSA).  
An SSA Administrative Law Judge (ALJ) found in April 2001 
that the Veteran continued to be totally disabled due to the 
effects of left eye blindness, chronic obstructive pulmonary 
disease, chronic asthma, hypertension, rheumatoid arthritis, 
chronic headaches, degenerative disc disease with radicular 
low back pain, cervical spine pain, and bilateral knee pain.  
While the ALJ did not state the relative degree of impairment 
due to each of the above disabilities, the treatment records 
indicate that, at least prior to the ALJ's decision, the 
Veteran's blindness and back disabilities were more 
troublesome to him than his other disabilities.  In light of 
the scant medical evidence of significant subluxation in 
either knee, even considering the statement by the September 
2004 examiner that tracking problems were the main problem 
with the Veteran's knees, the Board finds that none of the 
above factors for an extraschedular evaluation are shown and 
that the requirements for referral of the case for evaluation 
under the provisions of 38 C.F.R. § 3.321(b)(1) have not been 
met.  

Therefore, an initial rating greater than 30 percent for 
recurrent subluxation of each knee must be denied.  

Turning next to the ratings based on limitation of flexion, 
the Board observes that no examiner has reported range of 
motion findings for flexion of either knee, even considering 
the point at which flexion is limited by pain, that meet the 
criteria for a 10 percent rating.  However, a 10 percent 
rating has been in effect for each knee throughout the appeal 
period, apparently on the basis of the demonstrated painful 
motion, 

Nevertheless, the Joint Motion noted that the Board's August 
2005 decision did not adequately discuss the possibility of 
the assignment of higher ratings based on additional 
impairment during flare-ups of symptoms in each knee.  As set 
forth above, a 20 percent rating would require limitation of 
flexion to 30 degrees, whereas a 30 percent rating requires 
limitation of flexion to 15 degrees.  A higher rating may be 
assigned for demonstrated ankylosis of the knee joint.  

Initially, the Board notes that no examiner has reported 
ankylosis in either knee, and the February 2009 VA examiner 
specifically indicated that no ankylosis was found.  Further, 
no examiner has observed the Veteran during a flare-up, so 
the degree of limitation of flexion during such episodes has 
not been recorded by any examiner.  Moreover, no examiner has 
reported any additional functional limitation due to pain, 
weakness, fatigability, or incoordination on repeated use.  

During the February 2001 VA compensation examination, the 
Veteran reported that he experienced a 30 percent reduction 
in range of motion during a flare-up.  However, the examiner 
recorded 115-120 degrees of painless motion in each knee.  
So, a further 30 percent reduction during flares would result 
in limitation of flexion to no more than 80 degrees, far less 
limitation than the criteria for a 20 percent rating.  In 
August 2004, the Veteran reported a 25 percent reduction in 
range of motion of his knees during flares.  That examiner 
recorded 90 degrees of flexion for the right knee and 80 
degrees of flexion for the left knee.  A 25 percent further 
reduction during flares, as reported by the Veteran, would 
result in limitation of flexion to no more than 60 degrees, 
still far less than the criteria for a 20 percent rating.  

The November 2007 examiner recorded 95 degrees of flexion of 
the right knee before pain began and 85 degrees of painless 
flexion of the left knee.  The Veteran reported to that 
examiner, however, that range of motion of his knees would 
change from 15 percent to zero percent during flares.  But 
the examiner indicated that, he found the Veteran's reported 
symptoms to be out of proportion to the physical findings.  
The Board accords the examiner's opinion in this regard great 
weight.  This finding calls into question the Veteran's 
credibility as to the reported severity of the degree of 
impairment he experienced during flare-ups.  

The Board observes that the VA examiner in February 2009 
stated that the Veteran's symptoms did not appear to be out 
of proportion to the physical findings, which showed painless 
flexion to 90 degrees in each knee.  While the Veteran 
reported to that examiner that he could not flex his knees 
beyond 20 degrees due to severe pain during flares, the 
examiner expressed no opinion regarding the actual additional 
impairment during a flare, since he did not examine the 
Veteran during a flare.  

It would seem reasonable to expect that, if the Veteran 
experienced incapacitating flares of pain in both of his 
knees multiple times a week, as he has reported, he would 
have complained about that pain to at least one examiner 
during the past five years.  But the treatment records are 
devoid of complaints regarding the Veteran's knees since 
2004.  Therefore, the Board finds that his reports of the 
degree of increased limitation of flexion during flares are 
not credible.  Accordingly, because the record contains no 
objective observation of the degree of increased impairment 
the Veteran may experience during flares, an increased rating 
cannot be assigned on this basis.  

Therefore, the Board finds that the criteria for a schedular 
rating greater than 10 percent based on limitation of flexion 
have not been met at any time during the appeal period.  

Further, as discussed above regarding ratings on the basis of 
subluxation, the record does not reflect that the Veteran's 
service-connected knee disabilities have caused marked 
interference with employment beyond that contemplated by the 
schedule for rating disabilities, necessitated frequent 
periods of hospitalization, or otherwise rendered impractical 
the application of the regular schedular standards utilized 
to evaluate the severity of the disability.  In the absence 
of such factors, the requirements for referral of the case 
for evaluation for an extraschedular evaluation under the 
provisions of 38 C.F.R. § 3.321(b)(1) have not been met.  

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the 
appellant's claim, that doctrine is not applicable in the 
current appeal.  38 U.S.C.A. 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1991); Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).  

Therefore, the Board concludes that the criteria are not met 
for initial ratings greater than 10 percent for strain with 
early degenerative arthritis and patellofemoral syndrome in 
each knee.  

II.  Duties to notify and to assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice must inform 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim; (2) that VA 
will seek to provide; and (3) that the claimant is expected 
to provide.  

In the present case, VA satisfied its duty to notify by means 
of a July 2004 letter from the agency of original 
jurisdiction (AOJ) to the appellant.  The letter informed the 
appellant of what evidence was required to substantiate his 
claims, and of his and VA's respective duties for obtaining 
evidence.  

The Board acknowledges that the required notice was not 
provided before the initial adverse decision in this case in 
March 2000.  Although the appellant has the right to content-
complying notice and proper subsequent VA process, he has 
received that notice.  The error in not providing the 
required notice prior to the adverse decision was cured by 
the July 2004 letter, and so is harmless.  Moreover, the 
appellant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, including at two hearing.  Also, in May 2007, 
the RO notified the Veteran of the information and evidence 
necessary to establish the downstream elements of a rating 
and the effective date for a rating, as required by 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The 
Board finds that the purpose behind the notice requirement 
has been satisfied because the appellant has been afforded a 
meaningful opportunity, including at two hearing, to 
participate effectively in the processing of his claim and 
appeal.  For these reasons, it is not prejudicial to the 
appellant for the Board to proceed to finally decide this 
appeal.  

For an increased-compensation claim, § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
Secretary to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  
Further, if the diagnostic code under which the claimant is 
rated contains criteria necessary for entitlement to a higher 
disability rating that would not be satisfied by the 
claimant's demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, which typically provide for a range in severity of a 
particular disability from noncompensable to as much as 100 
percent (depending on the disability involved), based on the 
nature of the symptoms of the condition for which disability 
compensation is being sought, their severity and duration, 
and their impact upon employment and daily life.  As with 
proper notice for an initial disability rating and consistent 
with the statutory and regulatory history, the notice must 
also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask the Secretary 
to obtain) that are relevant to establishing entitlement to 
increased compensation - e.g., competent lay statements 
describing symptoms, medical and hospitalization records, 
medical statements, employer statements, job application 
rejections, and any other evidence showing an increase in the 
disability or exceptional circumstances relating to the 
disability.  Vazquez-Flores, at 43-44. 

In an April 2008 letter, the RO provided the Veteran with 
specific notice concerning what needed to be shown to support 
higher disability evaluations in compliance with Vazquez-
Flores, prior to supplemental statements of the case in June 
and September 2008 and in March 2009.  

The law also requires VA to make reasonable efforts to help a 
claimant obtain evidence necessary to substantiate the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2007).  This "duty to assist" ordinarily contemplates that 
VA will help a claimant obtain records relevant to the claim, 
whether or not the records are in Federal custody.  

In this case, the Board finds that the duty to assist has 
been fulfilled.  During the course of this appeal, the 
Veteran has been afforded VA compensation examinations, and 
VA and private treatment records covering the entire period 
of the appeal have been received.  No further development 
action is necessary.  


ORDER

An effective date earlier than June 9, 1999, for service 
connection for recurrent subluxation of the right knee is 
denied.  

An effective date earlier than June 9, 1999, for service 
connection for chronic right knee strain with early 
degenerative joint disease is denied.  

An effective date earlier than June 9, 1999, for service 
connection for recurrent subluxation of the left knee is 
denied.  

An effective date earlier than June 9, 1999, for service 
connection for left knee strain with early degenerative 
arthritis and patellofemoral syndrome is denied.  

An initial rating greater than 30 percent for recurrent 
subluxation of the right knee is denied.  

An initial rating greater than 30 percent for recurrent 
subluxation of the left knee is denied.  

An initial rating greater than 10 percent for chronic right 
knee strain with early degenerative joint disease is denied.  

An initial rating greater than 10 percent for left knee 
strain with early degenerative arthritis and patellofemoral 
syndrome is denied.  



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


